DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending in Instant Application.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of U.S. Application No. 16/457,174, filed June 28, 2019, which is a continuation of U.S. Application No. 16/132,012, filed on September 14, 2018, which is a continuation of U.S. Application No. 14/931,485 filed on November 3, 2015, which is a continuation of 13/319,733 filed on December 20, 2011, which is a national-stage application under 35 USC 371 of PCT/KR2010/002232 filed on April 12, 2010, which claims the benefit of priority from Korean Patent Application No. 10-2009-0041119 filed on May 12, 2009.
Priority is not claimed.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2020, 06/23/2020, 09/01/2021, and 01/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Double Patenting
A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-2, 5-6, 9, 11, 17, and 20 are provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 3, 13, and 20 of Kim, co-pending Application 16/457,174. Although the claims at issue are not identical, they are not patentably distant from each other because they are drawn to obvious variations.
	In view of the above, since the subject matters recited in the claims 1-2, 5-6, 9, 11, 17, and 20 of the instant application were fully disclosed in and covered by the claims 1, 3, 13, and 20 of US co-pending application 16/457,174, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 
Claims 1, 5-6, 9, 17, and 20 are non-provisionally rejected on the ground of non-statutory non-obviousness-type double patenting as being unpatentable over claims 1, 3, and 7 of Kim, U.S. Patent 10,107,637. Although the claims at issue are not 
	In view of the above, since the subject matters recited in the claims 1, 5-6, 9, 17, and 20 of the instant application were fully disclosed in and covered by the claims 1, 3, and 7 of US co-pending application 10,107,637, allowing the claims to result in an unjustified or improper timewise extension of the "right to exclude" granted by a patent. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 17, and 20 are directed to the abstract idea of certain methods of organizing human activity.  The claim(s) recite sending and receiving information to identify devices and transmit data which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The recitation of the limitations amounts to mere instructions to implement the abstract idea on a generic computer, such as using a computer program to enable the functions. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The Applicant’s specification discloses a generic computer/processor, which is used for implementation. 	This judicial exception is not integrated in a practical application. In particular, the claimed invention is directed to sending and receiving information to identify devices and transmit data without significantly more. The claim(s) does not recite any recite(s) additional elements that are sufficient to amount to significantly more than the judicial exception. This judicial exception is not integrated into a practical application because generic computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 	Therefore, the claims do not amount to significantly more than the abstract idea itself. Accordingly, claims 1-20 are ineligible.	Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the user’s request" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the service request" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the user’s request" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the user’s request" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
	The above cited rejections are merely exemplary.
	The Applicant(s) are respectfully requested to correct all similar errors.
	Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-2, 4-10, 12-13, 17-18, and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cooper et al. (USPGPub 2006/0058953).	As per claim 1, Cooper discloses a method of providing a navigation service using a data server (see at least Figure 2; item 240), the method comprising: 	providing a user registration UI (user interface) for registration of a user to be provided with a service to a first electronic device of the user (see at least paragraph 0090; wherein the originating device includes an Internet browser); 	receiving first identification information for identifying the user through the user registration UI (see at least paragraph 0090; wherein pushpin data is entered on an originating electronic device 100a or on an Internet browser. Next at block 720, the originating device or Internet browser communicates that pushpin data to the intermediate server via the network 220); 	receiving second identification information regarding a device to provide the service to the user through the user registration UI, wherein the second identification information is unique identification information assigned to the device to provide the service (see at least paragraph 0081; wherein the Internet browser sends the pushpin information and information identifying the destination device to the intermediate web server 240); 	using the first identification information and the second identification information for registering the service for the user (see at least paragraph 0082; wherein the notification message may also include an access code. In one exemplary embodiment, the access code includes the web server address, a user account and a password. The destination device 100b then accesses the web server with access code and downloads the information regarding the pushpin(s)); 	determining whether the user is a registered user with the service (see at least paragraph 0090; wherein the intermediate server determines whether the originating device 100a or Internet browser is authorized to send data to the intended destination device 100b); 	receiving user input information including destination information from the user registered with the service (see at least paragraph 0091; wherein the originating device or Internet browser communicates that pushpin data to the intermediate server via the network 220 indicating that the data is destined for a second electronic device 100); 	providing a map UI (user interface) for displaying the received destination information on a map to the first electronic device (see at least Figure 6A); 	transmitting the user input information to a second electronic device to provide the service according to the user's request (see at least paragraph 0092; wherein the intermediate server sends the pushpin file access data or pushpin database access data to the destination device 100b. Moving to block 850, the system 200 receives the intermediate server access data on the destination device 100b); and 	connecting to the second electronic device when the second electronic device is turned on by the user (see at least paragraph 0092; wherein Next at decision block 865, whether the mapping application module 202 is executing or initialized is detected. If the mapping application module is not executing, it is started at block 870), 	wherein the second electronic device receives the user input information from the data server when the second electronic device is connected to the data server (see at least paragraph 0092; wherein the intermediate server sends the pushpin file access data or pushpin database access data to the destination device 100b. Moving to block 850, the system 200 receives the intermediate server access data on the destination device 100b. Next at block 860, the system 200 either automatically, or after prompting a user, sends the intermediate server access data to the mapping application module 202. Next at decision block 865, whether the mapping application module 202 is executing or initialized is detected. If the mapping application module is not executing, it is started at block 870. Next at block 870, the mapping application uses the intermediate server access data to authorize retrieval of the pushpin data from the intermediate server. Moving to block 880, the pushpin data is imported into the appropriate custom layers in the mapping application module 202 and stored in database module 212. Proceeding to block 890, the pushpins are displayed using the user interface module 204, e.g., to the display 106).  	As per claim 2, Cooper discloses further comprising: displaying, by the second electronic device, the destination information and map data (see at least Figure 6D).  	As per claims 4 and 18, Cooper discloses wherein the second electronic device is a navigation device mounted and used in a vehicle (see at least paragraph 0062; wherein the electronic device 100 is associated with a particular user or a vehicle), the method further comprising: calculating a current location by the second electronic device; calculating a path from the calculated current location to the destination information by the second electronic device; and displaying the calculated path by the second electronic device (see at least paragraph 0135; wherein pre-caching data in a system such as the system 200. The method 2500 begins at a block 2502 in which the mapping application module 202 determines, or receives, a route to a particular location. In one embodiment, the system 200 provides interactive guidance for following the route. Next at a block 2504, the mapping application module 202 identifies map segments along the route that are not stored on the electronic device).  	As per claim 5, Cooper discloses further comprising: providing, by the data server, a UI (user interface) for receiving the user input information from the user to the first electronic device (see at least paragraph 0090; wherein the originating device includes an Internet browser. In one embodiment, the intermediate server may include a web server. In other embodiments, the intermediate server may be any other electronic device 100 that includes the system 200, or modules of the system 200. Beginning at block 710, pushpin data is entered on an originating electronic device 100a or on an Internet browser. Next at block 720, the originating device or Internet browser communicates that pushpin data to the intermediate server via the network 220).  	As per claim 6, Cooper discloses further comprising:  30matching and storing, by the data server, the user input information to the first identification information (see at least paragraph 0090; wherein if the originating device is authorized, the method proceeds to block 760 in which the pushpin data is stored on the intermediate server).  	As per claim 7, Cooper discloses further comprising: receiving, by the data server, the service request including the first identification information through an Internet web browser, and wherein the first identification information is a user ID for accessing the data server (see at least paragraph 0090; wherein pushpin data is entered on an originating electronic device 100a or on an Internet browser. Next at block 720, the originating device or Internet browser communicates that pushpin data to the intermediate server via the network 220).  	As per claim 8, Cooper discloses wherein the user ID is generated using personal information input from the user through the Internet web browser (see at least paragraph 0077; wherein geographically related content such as a pushpin describes a location or object such as an asset, a person, a vehicle, an organization such as a business, a charity, an education institution, governmental entity that is referenced to geographical data. In one embodiment, as illustrated in FIG. 3, a pushpin data element includes geographic location indicators such as latitude and longitude, pseudo-coordinates or geographic location indexes along with fields identifying the pushpin, e.g., a name, street or postal address and other information about the person or object related to the pushpin location. In one embodiment, pushpin data may include other contact data such as hours of operation, personal information about a contact or information about vehicles of the contact).  	As per claim 9, Cooper discloses further comprising: authenticating, by data server, the user using the first identification information (see at least paragraph 0090; wherein if the originating device is authorized, the method proceeds to block 760 in which the pushpin data is stored on the intermediate server).  	As per claim 10, Cooper discloses further comprising: providing, by the data server, information on surroundings of the user input information to the first electronic device through the map UI (see at least Figure 6A).  	As per claim 12, Cooper discloses further comprising: displaying, by the second electronic device, surrounding information of the current location (see at least Figure 6D).  	As per claim 13, Cooper discloses further comprising: transmitting and receiving, by the second electronic device, data to and from the user's mobile phone through a short-range communication module (see at least paragraph 0066; wherein the electronic device 100 may communicate with other electronic devices through one or more network interface devices. The second transceiver includes a shorter range communications interface including additional radio interface protocols such as Bluetooth, IEEE 802.11, or other wireless protocols).  	As per claim 17, Cooper discloses a System for providing a navigation service, the system comprises a data server and a second electronic device (see at least Figure 2; items 240, 100b), 	wherein the data server (see at least Figure 2; item 240), 	32provides a user registration UI (user interface) for registration of a user to be provided with a service to a first electronic device of the user (see at least paragraph 0090; wherein the originating device includes an Internet browser); 	receives first identification information for identifying the user through the user registration UI (see at least paragraph 0090; wherein pushpin data is entered on an originating electronic device 100a or on an Internet browser. Next at block 720, the originating device or Internet browser communicates that pushpin data to the intermediate server via the network 220); 	receives second identification information regarding a device to provide the service to the user through the user registration UI (see at least paragraph 0081; wherein the Internet browser sends the pushpin information and information identifying the destination device to the intermediate web server 240); 	using the first identification information and the second identification information for providing the service to the user (see at least paragraph 0082; wherein the notification message may also include an access code. In one exemplary embodiment, the access code includes the web server address, a user account and a password. The destination device 100b then accesses the web server with access code and downloads the information regarding the pushpin(s)); 	determines whether the user is a registered user with the service (see at least paragraph 0090; wherein the intermediate server determines whether the originating device 100a or Internet browser is authorized to send data to the intended destination device 100b); 	receives user input information including destination information from the user registered with the service (see at least paragraph 0091; wherein the originating device or Internet browser communicates that pushpin data to the intermediate server via the network 220 indicating that the data is destined for a second electronic device 100); 	provides a map UI (user interface) for displaying the received destination information on a map to the first electronic device (see at least Figure 6A); 	transmits the user input information to a second electronic device to provide the service according to the user's request (see at least paragraph 0092; wherein the intermediate server sends the pushpin file access data or pushpin database access data to the destination device 100b. Moving to block 850, the system 200 receives the intermediate server access data on the destination device 100b); and 	connects to the second electronic device when the second electronic device is turned on by the user (see at least paragraph 0092; wherein Next at decision block 865, whether the mapping application module 202 is executing or initialized is detected. If the mapping application module is not executing, it is started at block 870), 	wherein the second electronic device receives the user input information from the data server when the second electronic device is connected to the data server (see at least paragraph 0092; wherein the intermediate server sends the pushpin file access data or pushpin database access data to the destination device 100b. Moving to block 850, the system 200 receives the intermediate server access data on the destination device 100b. Next at block 860, the system 200 either automatically, or after prompting a user, sends the intermediate server access data to the mapping application module 202. Next at decision block 865, whether the mapping application module 202 is executing or initialized is detected. If the mapping application module is not executing, it is started at block 870. Next at block 870, the mapping application uses the intermediate server access data to authorize retrieval of the pushpin data from the intermediate server. Moving to block 880, the pushpin data is imported into the appropriate custom layers in the mapping application module 202 and stored in database module 212. Proceeding to block 890, the pushpins are displayed using the user interface module 204, e.g., to the display 106).  	As per claim 20, Cooper discloses a non-transitory computer readable recording medium having a program for executing a method of providing a navigation service, the method comprising: 	providing a user registration UI (user interface) for registration of a user to be provided with a service to a first electronic device of the user (see at least paragraph 0090; wherein the originating device includes an Internet browser); 	receiving first identification information for identifying the user through the user registration UI (see at least paragraph 0090; wherein pushpin data is entered on an originating electronic device 100a or on an Internet browser. Next at block 720, the originating device or Internet browser communicates that pushpin data to the intermediate server via the network 220); 	receiving second identification information regarding a device to provide the service to the user through the user registration UI (see at least paragraph 0081; wherein the Internet browser sends the pushpin information and information identifying the destination device to the intermediate web server 240); 	using the first identification information and the second identification information for providing the service to the user (see at least paragraph 0082; wherein the notification message may also include an access code. In one exemplary embodiment, the access code includes the web server address, a user account and a password. The destination device 100b then accesses the web server with access code and downloads the information regarding the pushpin(s)); 	determining whether the user is a registered user with the service (see at least paragraph 0090; wherein the intermediate server determines whether the originating device 100a or Internet browser is authorized to send data to the intended destination device 100b); 	receiving user input information including destination information from the user registered with the service (see at least paragraph 0091; wherein the originating device or Internet browser communicates that pushpin data to the intermediate server via the network 220 indicating that the data is destined for a second electronic device 100);	providing a map UI (user interface) for displaying the received destination information on a map to the first electronic device (see at least Figure 6A);  	34transmitting the user input information to a second electronic device to provide the service according to the user's request (see at least paragraph 0092; wherein the intermediate server sends the pushpin file access data or pushpin database access data to the destination device 100b. Moving to block 850, the system 200 receives the intermediate server access data on the destination device 100b); 	connecting to the second electronic device when the second electronic device is turned on by the user (see at least paragraph 0092; wherein Next at decision block 865, whether the mapping application module 202 is executing or initialized is detected. If the mapping application module is not executing, it is started at block 870); and 	transmitting the user input information to the connected second electronic device (see at least paragraph 0092; wherein the intermediate server sends the pushpin file access data or pushpin database access data to the destination device 100b. Moving to block 850, the system 200 receives the intermediate server access data on the destination device 100b. Next at block 860, the system 200 either automatically, or after prompting a user, sends the intermediate server access data to the mapping application module 202. Next at decision block 865, whether the mapping application module 202 is executing or initialized is detected. If the mapping application module is not executing, it is started at block 870. Next at block 870, the mapping application uses the intermediate server access data to authorize retrieval of the pushpin data from the intermediate server. Moving to block 880, the pushpin data is imported into the appropriate custom layers in the mapping application module 202 and stored in database module 212. Proceeding to block 890, the pushpins are displayed using the user interface module 204, e.g., to the display 106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al. (USPGPub 2006/0058953) in view of Lee (USPGPub 2010/0287572), hereinafter known as Lee1.	As per claim 3, Cooper does not explicitly mention wherein the user input information further includes interest information, and wherein the interest information includes at least one of historical archaeological site, restaurant, and recommended tourist site.	However Lee1 does disclose:	wherein the user input information further includes interest information, and wherein the interest information includes at least one of historical archaeological site, restaurant, and recommended tourist site (see at least paragraph 0040; wherein the web browser is connected with a web server through the communication device to retrieve web pages when the user retrieves information concerning a restaurant through the keyword input).  	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Lee1 with the teachings as in Cooper. The motivation for doing so would have been to optimize time for the user by automatically retrieving path to the destination, see Lee1 paragraphs 0011-0012.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al. (USPGPub 2006/0058953) in view of Lee et al. (USPGPub 2006/0100778), hereinafter known as Lee2.	As per claim 11, Cooper does not explicitly mention wherein the second electronic device calculates the current location using a signal received from at least three satellites.	However Lee2 does disclose:	wherein the second electronic device calculates the current location using a signal received from at least three satellites (Lee see at least paragraph 0005; wherein the navigation system receives GPS (Global Positioning System) information including latitude, longitude and altitude from a plurality of satellites belonging to a GPS to calculate current mobile position).  	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Lee1 with the teachings as in Cooper. The motivation for doing so would have been to provide an optimal route under guidance of the navigation system, see Lee2 paragraph 0006.

Claims 14-16 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cooper et al. (USPGPub 2006/0058953) in view of Yamaha (JPWO2005038745A1).	As per claims 14 and 19, Cooper does not explicitly mention further comprising: storing, by the second electronic device, eco-driving information for determining whether a vehicle drives economically.	However Yamaha does disclose:	further comprising: storing, by the second electronic device, eco-driving information for determining whether a vehicle drives economically (see at least paragraph 0012; wherein storing the speed, acceleration, and deceleration of the motorcycle linked to the coordinate data, in addition to the left and right bank angles).  	Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Yamaha with the teachings as in Cooper. The motivation for doing so would have been to provide riders necessary warnings automatically depending on the conditions of roads and vehicles at specified timing to reduce a load on the driving of riders, see Yamaha paragraph 0005.	As per claim 15, Yamaha discloses wherein the eco-driving information includes information related to acceleration and deceleration (see at least paragraph 0012; wherein storing the speed, acceleration, and deceleration of the motorcycle linked to the coordinate data, in addition to the left and right bank angles).  	As per claim 16, Yamaha discloses further comprising: displaying, by the second electronic device, information related to acceleration and deceleration of the vehicle in a graphic or pattern (see at least paragraph 0145; wherein the screen at that time, in which the driving position, bank angles, curvature radius, gradient, the direction of a curve (curve icon), acceleration/deceleration, etc. are displayed along with map information).  

Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:	US 9,153,130 – Provides a terminal unit (400) of a navigation system (100) transmits to a server (300) list request information containing a rectangular code corresponding to a predetermined display rectangular area of a travel route map. The terminal unit (400) acquires from the server (300) a server POI list corresponding to the rectangular code of the list request information, and when recognizing that the server POI list contains POI individual information corresponding to terminal base data that is not stored in a terminal base storage area, the terminal unit (400) transmits base data request information about POIID of the POI individual information to the server (300). Upon acquisition of server base data corresponding to the base data request information from the server (300), the terminal unit (400) stores the server base data in the terminal base storage area as terminal base data.	USPGPub 2009/0248285 – Provides a system for determining an optimum route to a destination by a navigation system of a vehicle is provided. The system includes a navigation system, a remote information system, and a data communication network linking the navigation system and the remote information system. A method is also disclosed that includes the steps of establishing a communication connection between the navigation system and the remote information system, and determining the optimum route to the destination where the optimum route is determined based on requested information received from the remote information system.	USPGPub 2007/0244638 - Provided is a navigation system including method of setting a destination in a navigation terminal, which includes receiving a position information message; and setting position coordinates corresponding to position information included in the position information message as position coordinates of a destination related to a certain route.	USPGPub 2005/0055155 - The present invention relates to a navigation apparatus and method such as an on-vehicle navigation apparatus, and relates to a computer program product for the navigation. More particularly, it relates to a navigation and apparatus for and method of performing a route search by means of a mail feature or function on the navigation, and relates to a computer program product for performing the navigation processings.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662